Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “disposed on a liquid-cooling system” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The specification indicates no figures or drawings specific to this limitation  the liquid cooling termination structure appears to be part of a liquid-cooling system not to be placed on such.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a heat source of equipment” in the claim.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification and drawing found the corresponding structure of these to each be a central processing unit (CPU) (see para. 0003 PGPub).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) as the claim limitation in the preamble “disposed on a liquid-cooling system used for performing a heat dissipating operation to a heat source of equipment”.  The specification indicates no figures or drawings specific to this limitation, nor does it explain how the water cooling head could or would be disposed on a liquid-cooling system.  Thus, the limitation is unclear and indefinite.  It is noted that the liquid cooling termination structure appears to be part of a liquid-cooling system not to be placed on such.
Claim 1 recites the limitation "the equipment" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Generic “equipment” was not previously claimed, the closest previously claimed structure is “heat source of equipment”.  It is unclear if the claim is referencing the previously claimed  “heat source of equipment” or a different new structure.  Based upon the figures the claim will be examined as reading  “the sensing terminal” as that is what it is shown being connected to.
Claim 1 recites the limitation "the heat source" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Generic “heat source” was not previously claimed, the closest previously claimed structure is “heat source of equipment”.  It is unclear if the claim is referencing the previously claimed  “heat source of equipment” or a different new structure.  The claim will be examined as reading  “the heat source of equipment”.
Claim 1 limitation of “the sensing terminal of the temperature sensing unit is formed as a flat circular member and combined on the recessed surface”, specifically “combined on” is unclear to one skilled in the art.  The phrase “combined on” is an action and thus it is unclear if applicant is claiming the ability to perform and action or a method of construction or a completed physical structure.  Based upon the figures and specification the claim will be read as “the sensing terminal of the temperature sensing unit is formed as a flat circular member and connected at the recessed surface”
Claim 3 is unclear for the limitation of “a screwing member is utilized for being screwed in the screw hole”, specifically “is utilized for being screwed in the screw hole” as it is unclear if this is merely claiming a use for the screw or of the system or a final structure of the apparatus.  It also does not make clear if this is prior to apparatus assembly or a use of the assembly thus making it further indefinite.  Based on the drawing and specification the claim will be read as “a screwing member connects and retains the sensing terminal to the positioning post”.
Claims 2-4 are rejected for dependence on one or more of the above rejected claims.

Potentially Allowable Subject Matter
Claims 1-4 are potentially allowable.  A search of the prior art did not find any art that taught or make obvious the claimed structure, specifically the claimed structure of the sensing terminal attached to the adhering surface such that this structure is “for obtaining the temperature of the heat source of equipment through the water cooling head”.  Note that allowability will be dependent on amendments that overcome the 112 rejections as these will require further search and consideration based on the wording used.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suzuki et al. (U.S. Patent 11,105,688), Takase et al. (U.S. Patent 9,960,401), Nakano et al. (U.S. PGPub 2015/0372354) teach sensor connections using posts, screws, and recess.  Suzuki et al. (U.S. Patent 8,929,073), Chester et al. (U.S. PGPub 2013/0208421), Goodson et al. (U.S. Patent 6,942,018) teach water cooling heads with sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763